 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.6
 
 
 
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT
 
 
This Amended and Restated Supplemental Executive Retirement Agreement (the
“Agreement”) is entered into by and between the Bank of New Orleans (the “Bank”
or “Employer”) and Lawrence J. LeBon, III (the “Executive”), effective as of
October 28, 2008.  The Agreement was originally entered into by the Bank and the
Executive effective as of December 19, 2006 (the “Prior Agreement’).
 
PREAMBLE
 
The purpose of this Agreement is to provide the Executive with supplemental
retirement benefits in order to provide him with a reasonable level of
retirement income which will assist him in maintaining an appropriate standard
of living in retirement.  An integral part of the Agreement is to encourage and
induce the Executive to remain as a full-time executive officer of the Bank
until he attains the retirement age of 65 and to recognize his prior service to
the Bank.  The parties intend that this Agreement shall at all times be
characterized as a “top hat” plan of deferred compensation maintained for the
Executive who is a highly compensated employee, as described under Sections
201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), and the Agreement shall at all times satisfy
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
as enacted under the American Jobs Creation Act of 2004.  The provisions of the
Agreement shall be construed to effectuate such intentions.  The Agreement shall
be unfunded for tax purposes and for purposes of Title I of ERISA.
 
WITNESSETH:
 
WHEREAS, the Executive is currently President and Chief Executive Officer of the
Bank;
 
WHEREAS, the Executive has provided valuable service as an executive officer of
the Bank for many years, and the Bank wishes to recognize such service and his
continued service through his retirement at age sixty-five (65);
 
WHEREAS, to induce the Executive to continue in its employ to age sixty-five
(65), the Bank proposes to supplement the benefits payable to the Executive
under the Bank’s 401(k) retirement plan; and
 
WHEREAS, the Bank and the Executive desire to amend and restate the Prior
Agreement in order to comply with Section 409A of the Code and the final
regulations thereunder.
 
NOW, THEREFORE, in consideration of the premises and the mutual promises of the
parties hereto, the parties agree as follows:
 

--------------------------------------------------------------------------------


1.   Service Period.  This Agreement requires the Executive to serve as a
full-time officer of the Bank for a period of ten (10) years in order to receive
the full retirement benefits provided by this Agreement, except as otherwise
provided herein.  In recognition of his significant years of service to the
Bank, the Executive was deemed to have provided four (4) years of service as of
December 19, 2006 for purposes of this Agreement.  The Executive is thereafter
required to provide an additional six (6) years of service in order to become
100% vested.  The Bank made the appropriate accrual for the four (4) years of
credited service as of December 19, 2006.
 
2.           Retirement Benefit.  Upon any retirement by the Executive from the
employ of the Employer at or after age sixty-five (65) which constitutes a
Separation from Service (as defined herein), the Executive shall be entitled to
receive from the Employer an annual supplemental retirement benefit equal to
$100,000 (the “Supplemental Retirement Benefit”), payable in equal quarterly
installments of $25,000 for ten (10) consecutive years.  The quarterly
installment payments shall begin with the first day of the third full quarter
following the Executive’s retirement.  For purposes hereof, Separation from
Service shall mean a termination of the Executive’s services (whether as an
employee or as an independent contractor) to Louisiana Bancorp, Inc. (the
“Company”) and the Bank for any reason other than death or permanent disability
(as defined in Section 3(a) below).  Whether a Separation from Service has
occurred shall be determined in accordance with the requirements of Section 409A
of the Code based on whether the facts and circumstances indicate that the
Company, the Bank and the Executive reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Executive would perform after such date (whether as an employee or
as an independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period.
 
3.           Disability or Death.
 
 (a)           In the event that the Executive becomes permanently disabled
while in the employ of the Employer, the Executive shall be entitled to receive
the Supplemental Retirement Benefit payable in equal quarterly installments
beginning with the first day of the first full quarter following the disability
of the Executive and continuing thereafter for a period of ten (10) years.  For
purposes hereof, permanent disability shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months; or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank.  The determination of
the Board of Directors of the Bank as to disability shall be binding on the
Executive.  Nothing contained in this Agreement shall limit or affect the
Executive’s right to the continuation of his salary during any waiting period
imposed by a disability plan.
 
2

--------------------------------------------------------------------------------


(b)           In the event that the Executive commences to receive Supplemental
Retirement Benefits under this Agreement and dies prior to the receipt of ten
(10) years of such benefits, the remainder of the Supplemental Retirement
Benefits shall be payable until the expiration of such term to the
beneficiary(ies) designated by the Executive, except as set forth in Section 5
below.  In the event the Executive dies while employed by the Employer whether
before or after age sixty-five (65), the beneficiary(ies) designated by the
Executive shall receive the Supplemental Retirement Benefit payable in equal
quarterly installments beginning with the first day of the first full quarter
following the Executive’s death and continuing thereafter for a period of ten
(10) years.
 
4.           Separation from Service.
 
(a)           Except as set forth in Section 4(b) below, in the event that the
Executive has a Separation from Service prior to the Executive reaching age
sixty-five (65), whether with or without Cause (as defined herein), the
Executive shall be entitled to receive the Accrued Amount (as defined in Section
7 of this Agreement) payable in a lump sum on the first day of the third full
quarter following the Executive’s Separation from Service.  For purposes of this
Agreement, termination of the Executive’s employment for Cause shall mean
termination because of personal dishonesty, incompetence, willful misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties,  willful violation of any law, rule or regulation (other
than traffic violations or similar offenses) or final cease-and-desist order or
material breach of any provision of this Agreement.  For purposes of this
paragraph, no act or failure to act on the Executive’s part shall be considered
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Bank.
 
(b)           In the event that the Executive has a Separation from Service
other than for Cause concurrently with or within two years following a Change in
Control (as defined herein), the Executive shall receive the Supplemental
Retirement Benefit set forth in Section 2 hereof beginning with the first day of
the third full quarter following the Separation from Service and continuing
thereafter for a period of ten (10) years.  For purposes of this Agreement, a
“Change in Control” shall mean a change in the ownership of the Company or the
Bank, a change in the effective control of the Company or the Bank or a change
in the ownership of a substantial portion of the assets of the Company or the
Bank, in each case as provided under Section 409A of the Code and the
regulations thereunder; provided, however, the conversion of the Bank from
mutual to stock form of organization shall not be deemed to be a Change in
Control.
 
5.           Designation of Beneficiary.  The Executive may from time to time,
by providing a written notification to the Employer, designate any person or
persons (who may be designated concurrently, contingently or successively), his
estate or any trust or trusts created by him to receive benefits which are
payable under this Agreement.  Each beneficiary designation shall revoke all
prior designations and will be effective only when filed in writing with the
Employer’s Compensation Committee, or any successor thereto (the
“Committee”).  If the Executive fails to designate a beneficiary or if a
beneficiary dies before the date of the Executive’s death and no contingent
beneficiary has been designated, then the benefits which are payable as
aforesaid shall be paid to his estate.  If benefits to be paid to a beneficiary
commence and such beneficiary dies before all benefits to which such beneficiary
is entitled have been paid, the remaining benefits shall be paid to the
successive beneficiary or beneficiaries designated by the Executive, if any, and
if none to the estate of such beneficiary.
 
3

--------------------------------------------------------------------------------


6.         Claims Procedure.  The Executive or his designated beneficiary or
beneficiaries may make a claim for benefits under this Agreement by filing a
written request with the Committee.  If a claim is wholly or partially denied,
the Committee shall furnish the claimant with written notice setting forth in a
manner calculated to be understood by the claimant:
 
(a)           the specific reason or reasons for the denial;
 
(b)           specific reference to the pertinent provisions of this Agreement
on which the denial is based;
 
(c)           a description of any additional material or information necessary
for the claimant to perfect his claim and an explanation why such material or
information is necessary; and
 
(d)           appropriate information as to the steps to be taken if the
claimant wishes to submit his claim for review.
 
Such notice shall be furnished to the claimant within ninety (90) days after the
receipt of his claim, unless special circumstances require an extension of time
for processing his claim.  If an extension of time for processing is required,
the Committee shall, prior to the termination of the initial ninety (90) day
period, furnish the claimant with written notice indicating the special
circumstances requiring an extension and the date by which the Committee expects
to render its decision.  In no event shall an extension exceed a period of
ninety (90) days from the end of the initial ninety (90) day period.
 
A claimant may request the Committee to review a denied claim.  Such request
shall be in writing and must be delivered to the Committee within sixty (60)
days after receipt by the claimant of written notification of denial of
claim.  A claimant or his duly authorized representative may:
 
(a)           review pertinent documents, and
 
(b)           submit issues and comments in writing.
 
The Committee shall notify the claimant of its decision on review not later than
sixty (60) days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than one hundred
twenty (120) days after receipt of a request for review.  If an extension of
time for review is required because of special circumstances, written notice of
the extension must be furnished to the claimant prior to the commencement of the
extension.  The Committee’s decision on the review shall be in writing and shall
include specific reasons for the decision, as well as specific references to the
pertinent provisions of this Agreement on which the decision is based.
 
4

--------------------------------------------------------------------------------


7.  Vested Benefit.  The Executive shall be one hundred percent (100%) vested in
all amounts that are accrued for his benefit under the Agreement as of the
date(s) of such accrual(s) (the “Accrued Amount”).  Pursuant to Section 1 of
this Agreement, the Executive was forty percent (40%) vested in the Supplemental
Retirement Benefit effective as of December 19, 2006.  If a Change in Control
occurs before the Executive attains the age of sixty-five (65), the Executive
shall become fully vested in the Supplemental Retirement Benefit set forth in
Section 2 hereof effective as of the date of the Change in Control.
 
8.   Withholding.  To the extent required by the law in effect at the time
payment of the Supplemental Retirement Benefit or Accrued Amount is made, the
Bank shall withhold from such payment any taxes or other amounts required by law
to be withheld.
 
9.   Unsecured Promise.  Nothing contained in this Agreement shall create or
require the Employer to create a trust of any kind to fund the benefits payable
hereunder.  To the extent that the Executive or any other person acquires a
right to receive payments from the Employer, such individual shall at all times
remain an unsecured general creditor of the Employer.
 
10.  Assignment.  The right of the Executive or any other person to the payment
of benefits under this Agreement shall not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind, and any attempt to cause
such benefits to be so subjected shall not be recognized by the Employer.
 
11.  Employment.  Nothing contained herein shall be construed to grant the
Executive the right to be retained in the employ of the Employer or any other
rights or interests other than those specifically set forth.
 
12.  Amendment, Suspension or Termination.  This Agreement shall be binding upon
and inure to the benefit of the Employer and the Executive.  Notwithstanding
anything in the Agreement to the contrary, the Board of Directors of the Bank
may amend in good faith any terms of the Agreement, including retroactively, in
order to comply with Section 409A of the Code.  Prior to the commencement of
payment of benefits to the Executive of his beneficiary, the Employer, upon
sixty (60) days prior written notice to the Executive, shall have the right to
suspend, terminate or amend this Agreement; provided, however, no such
suspension, termination or amendment shall adversely affect the rights of the
Executive or any beneficiary to the funds and benefits which have accrued as of
the date of such action.
 
13.  Successors.  This Agreement shall be binding upon and inure to the benefit
of the Employer, it successors and assigns and the Executive and his heirs,
executors, administrators, and legal representatives.
 
14.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana.
 
5

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.
 
 

Attest:   BANK OF NEW ORLEANS             /s/Ivan J. Miestchovich   By:
/s/Gordon K. Konrad Ivan J. Miestchovich      Gordon K. Konrad Corporate
Secretary       Chairman of the Compensation Committee       On behalf of the
Board of Directors                 EXECUTIVE                     By: /s/Lawrence
J. LeBon, III        Lawrence J. LeBon, III

 
 
 
6

--------------------------------------------------------------------------------


 